Claimant was duly elected Secretary of State Board of Equalization on August 1, 1913, and has performed the duties of that office from the date of his appointment until the present time. He was to receive $5.00 per day for eachf and every day he acted as such officer and was paid on that basis from the date of his election up to and including the 31st day of December, A. D. 1914. From January 1, 1915, to and including June 30, 1915, a period of one hundred fifty-five days, he performed the duties of his office but did not receive pay therefor by reason of a decree in a chancery suit filed in the Circuit Court of Sangamon County, Illinois, by one Fergus in which it was held that the appropriation under which claimant was to receive his pay was invalid. It is admitted that claimant performed the services as required by him under the law, and it would be inequitable to require Mm to serve the State in this capacity without compensation. Claimant having performed the duties of this office for one hundred fifty-five days, he is entitled to receive pay therefor at the rate of $5.00 per clay, and we therefore award him the sum of seven hundred seventy-five and 00/100 ($775.00) dollars.